                   Case 1:20-cv-07214-KPF Document 27 Filed 04/21/21 Page 1 of 1

                         Michael Faillace & Associates, P.C.
                                             Employment and Litigation Attorneys

         60 East 42nd St.                                                           Telephone: (212) 317-1200
         New York, New York 10165                                                    Facsimile: (212) 317-1620



                                                                                     April 21, 2021

         BY ECF & ELECTRONIC MAIL


                                                                                   MEMO ENDORSED
         Honorable Katherine Polk Failla
         United States District Judge
         United States District Court
         Southern District of New York
         40 Foley Square
         New York, NY 10007


                Re:     20-cv-07214-KPF Martinez et al v. Ramen Meijin Inc.

         Your Honor:

                 This firm represents Plaintiff in the above-referenced matter. The parties are working
         diligently on finalizing their Rule 68 materials. However, the parties need some more time. As
         such, the parties respectfully request that the deadline to submit the Rule 68 to the Court, currently
         scheduled for April 23, 2021, be extended by two additional weeks. This is the second request of
         its kind and is submitted on consent.

                The parties thank the Court for its time and attention to this matter.

                                                           Respectfully Submitted,

                                                           _______/s/_________________
                                                           Jesse Barton, Esq.
                                                           Michael Faillace & Associates, P.C.
                                                           Attorneys for Plaintiff


Application GRANTED, with the understanding that no further extensions will be
forthcoming.

Dated:        April 21, 2021                                    SO ORDERED.
              New York, New York



                                                                HON. KATHERINE POLK FAILLA
                                                                UNITED STATES DISTRICT JUDGE



                                Certified as a minority-owned business in the State of New York
